DETAILED ACTION
Status of Claims
This action is in reply to the Applicant Remarks and Amendments filed on 06/01/2022.
Claims 1, 5, 7-10, 12, 16, 18, 20, and 23 have been amended and are hereby entered.
Claims 1-23 are currently pending and have been examined.
This action is made FINAL.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 10, filed 06/01/2022, with respect to foreign priority have been fully considered and are persuasive. Examiner acknowledges that the certified copy of the 2017103794389 application was received on 06/03/2022.
Applicant's arguments, see Pages 10-11, filed 06/01/2022, with respect to the 35 U.S.C. 112(f) claim interpretation of Claims 12-22 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 10: “Here, the claims do not include a means-plus-function format and thus, a rebuttable presumption that 112(f) is not invoked is established.” Examiner respectfully disagrees because the claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) as explained in MPEP 2181(I): (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and (C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. According to MPEP 2181(I)A, “When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.” The claim limitations in this application invoke 35 U.S.C. 112(f). Regarding Claims 12-22,
Prong A is met because these claims use generic placeholders “module” and “unit”.
Prong B is met because the “module” and “unit” are modified by a functional language such as “configured to determine ...”, “configured to estimate...”, “configured to ... associate...” in Claim 12, “configured to reassign...” in Claim 13, “configured to obtain...”, “configured to designate...” in Claim 14, “configured to obtain...”, “configured to determine...”, “configured to update...”, “configured to assign...” in Claim 15, “configured to reassign...” in Claims 16, 18, and 20, configured to “extend...” in Claims 17, 19, and 21, and “configured to ... associate...” in Claim 22.
Prong C is met because the “module” and “unit” are not modified by sufficient structure for performing the claimed function.
Examiner respectfully disagrees Applicant’s arguments on Page 11: “Thus, as the specification provides a finite sequence of steps as algorithms for the claim limitations. It is respectfully submitted that the claim(s) includes sufficient structure and should not be interpreted under 35 U.S.C. 112(f).” Examiner respectfully disagrees because the determination of whether or not the claims invoke 112(f) was not based on the fact that the specification does not provide sufficient corresponding structure for performing the claimed function and was based on the three-prong analysis as described above. Examiner previously noted on Page 5 of the office action, mailed on 03/01/2022, that “Review and consideration of the claims in view of 35 USC 112a and 112b was given and the conclusion was made that the specification discloses sufficient corresponding structure, material, or act for performing the claimed function.”
Applicant’s arguments, see Page 11, filed 06/01/2022, with respect to the 35 U.S.C. 112(b) rejection of Claims 5-10 and 16-21 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of Claims 5-10 and 16-21 has been withdrawn. 
Applicant's arguments, see Pages 12-14, filed 06/01/2022, with respect to the 35 U.S.C. 101 rejection of Claims 1-23 have been fully considered but they are not persuasive. 
Examiner respectfully disagrees Applicant’s arguments on Page 13: “Claim 1 generally recites limitations of operations performable by a server including estimating a delivery efficiency indicator and associating the order with a recallable attribute. These limitations are not required in conventional management of human activities. Rather, those limitations, in combination with other recited features, are directed to an internet technology to improve online-to-offline order efficiency. As such, it is respectfully submitted that claim 1 at most involves an abstract idea.” Examiner respectfully disagrees because the steps for estimating a delivery efficiency indicator and associating the order with a recallable attribute are considered as part of the abstract idea (Certain Methods of Organizing Human Activity such as commercial interaction) as discussed on Pages 11-12 of Office Action, mailed on 03/01/2022, and the claims provide an improvement of the business practice of delivering online orders, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Examiner respectfully disagrees Applicant’s arguments on Page 14: “Applicant's claims provide operations to improve current online order technology including operations that are performed by a sever via the internet. In particular, a recallable attribute associated with an order provides a better technology to support online shopping services. Thus, Applicant's claims integrate the abstract idea into a practical application.” Examiner respectfully disagrees because the claims provide an improvement of the business practice of delivering online orders, and they are not improvement to computers or technology. See MPEP 2106.05(a)II, “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.”
Applicant’s arguments, see Page 15, filed 06/01/2022, with respect to the 35 U.S.C. 102 rejection of Claims 1, 12, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Page 16, filed 06/01/2022, with respect to the 35 U.S.C. 103 rejection of Claims 2-11 and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a determination module, configured to determine …", "an estimation module, configured to estimate …", and "a first assignment module, configured to, …associate …" in Claim 12, “a second assignment module, configured to reassign …” in Claim 13, “a first obtaining unit, configured to obtain …” and “a first assignment unit, configured to designate …” in Claim 14, “a second obtaining unit, configured to obtain …”, “a determination unit, configured to determine …”, “an update unit, configured to update …”, and “a second assignment unit, configured to assign …” in Claim 15, “an estimation unit, configured to re-estimate …” and “a third assignment unit, configured to reassign …” in Claims 16, 18, and 20, “an adjustment unit, configured to extend …” in Claims 17, 19, and 21, and “the second assignment module is further configured to … associate …” in Claim 22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Review and consideration of the claims in view of 35 U.S.C. 112(a) and 112(b) was given and the conclusion was made that the specification discloses sufficient corresponding structure, material, or act for performing the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claims 1, 12, and 23 include “a delivery of one or more orders previously performed by the first delivery person”. Paragraph [0023] of the Specification only supports that “a delivery efficiency indicator corresponding to the delivery completed by the first delivery person for the order may be estimated, taken into consideration the delivery for the first delivery person’s existing orders.”, Paragraph [0060] of the Specification describes that “An existing order of the delivery person may refer to an order that has been assigned to, but has not been completed by, the delivery person.”, and Paragraph [0070] of the Specification describes that “For example, the delivery efficiency indicator corresponding to a delivery of the order (e.g., order A) performed by the first delivery person may be determined by: planning a delivery path corresponding to the order (e.g., order A) and the existing uncompleted orders (e.g., order B and order C) of the first delivery person; and, based on a delivery sequence indicated by the delivery path for the orders and the preset delivery parameters, estimating the delivery efficiency  indicator corresponding to the order (e.g., order A).” Nowhere in the Specification discloses previous orders delivered by the first delivery person or historical orders data. 
The dependent claims 2-11 and 13-22 are also rejected as they do not cure the deficiencies of the independent claims 1 and 12.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims are ineligible for patent protection if they are drawn to a subject matter which is not within one of the four statutory categories, or if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself.
Claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea).
In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101.
Claims include limitations, which recite elements, can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. If the recited exception is integrated into a practical application, then the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the recited exception is not integrated into a practical application, then the claim is further analyzed to determine whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited exception itself. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim) than the recited exception itself, the claim is not directed towards eligible subject matter under 35 U.S.C. 101.
Claims 1-23 are directed to one of the four statutory categories (process, machine, article of manufacture, or composition of matter) since the claimed invention falls into “a process” (method for order allocation) and “a machine” (apparatus and electronic device for order allocation) categories.
Regarding Claims 1-23, the claim invention is directed to a judicial exception to patentability, an abstract idea.
Claim 1 recites the following limitations:
An order assignment method, …, comprising: 
determining a first delivery person corresponding to an order; 
estimating a delivery efficiency indicator corresponding to a delivery of one or more orders previously performed by the first delivery person; and 
in response to the delivery efficiency indicator being higher than a preset delivery efficiency indicator threshold, associating the order with a recallable attribute, and assigning the order to the first delivery person.
	Step 2A, Prong 1: The limitations for Claim 1 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, estimating, and associating and assigning the order to the delivery person are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 1 recites one additional element – “performable by a server”. The claim as a whole merely describes how to generally “apply” the concept of determining, estimating, and associating and assigning the order to the delivery person by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform an order allocation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform an order allocation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claims 2-3, 5, 7, and 9 are directed to substantially the same abstract idea as Claim 1 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 1 such as by defining “reassigning, in response to a recall request for the order received from the first delivery person, the order to a corresponding second delivery person” in Claim 2, by defining “wherein reassigning the order to a second delivery person comprises: obtaining, based on a delivery address of the order, at least one candidate delivery person; and designating, in response to a delivery person selected from the at least one candidate delivery person through an order combining mechanism can accept the order and is different from the first delivery person, the selected delivery person as the second delivery person” in Claim 3, by defining “wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, a shipping time and an expected arrival time of the order; and reassigning, based on the re-estimated shipping time and the re-estimated expected arrival time, the order to the corresponding second delivery person” in Claim 5, by defining “wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, a shipping time of the order; and reassigning, based on the re-estimated shipping time, the order to the corresponding second delivery person” in Claim 7, and by defining “wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, an expected arrival time of the order; and reassigning, based on the re-estimated expected arrival time, the order to the corresponding second delivery person” in Claim 9.
Step 2A, Prong 2: These dependent claims do not integrate the abstract idea into practical application because they do not recite additional elements.
Step 2B: These dependent claims do not amount to significantly more than the abstract idea because they do not recite additional elements. Therefore, these claims are not patent eligible.
Claim 4 recites the following limitations:
The method of claim 3, further comprising: obtaining, in response to no second delivery person being selected through the order combining mechanism, an order group that comprises the order; 
determining a matching degree between the order group and each of the at least one candidate delivery person;  
25updating the matching degree by reducing a corresponding matching degree between the order group and the first delivery person if the at least one candidate delivery person includes the first delivery person; and 
assigning, based on the updated matching degree, the order group to a corresponding second delivery person.
Claim 4 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 6 recites the following limitations:
The method of claim 5, further comprising: after re-estimating the shipping time and an expected arrival time of the order, 
extending, in response to an interval between the shipping time and a current time being less 10than a preset threshold, the shipping time; and 
extending, in response to an interval between the expected arrival time and the current time being less than the preset threshold, the expected arrival time.
Claim 6 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 8 recites the following limitations:
The method of claim 7, further comprising: after re-estimating a shipping time of the 20order, extending, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time.
Claim 8 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 10 recites the following limitations:
The method of claim 9, further comprising: after re-estimating the expected arrival time 30of the order, extending, in response to an interval between the expected arrival time and a current time being less than a preset threshold, the expected arrival time.
Claim 10 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 11 recites the following limitations:
The method of claim 2, further comprising: in response to the order having being recalled N times, associating the order with a non-recallable attribute, and assigning the order to an (N+1)th delivery person, wherein N is a 5maximum recall number, and is greater than or equal to 1.
Claim 11 is directed to substantially the same abstract idea as Claim 1 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: This dependent claim does not integrate the abstract idea into practical application because it does not recite additional elements.
Step 2B: This dependent claim does not amount to significantly more than the abstract idea because it does not recite additional elements. Therefore, this claim is not patent eligible.
Claim 12 recites the following limitations:
… , comprising: 
…, configured to determine a first delivery person corresponding to an order; 
…, configured to estimate a delivery efficiency indicator corresponding 10to a delivery of one or more orders previously performed by the first delivery person; and 
…, configured to, in response to the delivery efficiency indicator being higher than a preset delivery efficiency indicator threshold, associate the order with a recallable attribute, and assign the order to the first delivery person.
Step 2A, Prong 1: The limitations for Claim 12 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, estimating, and associating and assigning the order to the delivery person are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 12 recites additional elements – “an order assignment apparatus”, “a determination module”, “an estimation module”, and “a first assignment module”. The claim as a whole merely describes how to generally “apply” the concept of determining, estimating, and associating and assigning the order to the delivery person by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform an order allocation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform an order allocation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim 13 recites the following limitations:
The apparatus of claim 12, further comprising: …, configured to reassign, in response to a recall request for the order received from the first delivery person, the order to a corresponding second delivery person.
Claim 13 is directed to substantially the same abstract idea as Claim 12 and is rejected for substantially the same reasons. The additional recited limitations of the dependent claim fail to establish that the claim does not recite an abstract idea because the additional recited limitations of the claim further narrow the abstract idea. 
Step 2A, Prong 2: Claim 13 does not integrate the abstract idea into practical application. Claim 13 recites an additional element – “a second assignment module”. This additional element amounts to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, this additional element does not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claim 13 does not amount to significantly more than the abstract idea because it does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of allocating orders amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, this claim is not patent eligible.
Claims 14-22 are directed to substantially the same abstract idea as Claim 12 and are rejected for substantially the same reasons. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the claims further narrow the abstract idea. These dependent claims further narrow the abstract idea of Claim 12 such as by defining “wherein the second assignment module comprises: …, configured to obtain, based on a delivery address of the order, at least one candidate delivery person; and …, configured to designate, in response to a delivery person selected from the at least one candidate delivery person through an order combining mechanism can accept the order and is different from the first delivery person, the selected delivery person as the second delivery person” in Claim 14, by defining “wherein the second assignment module further comprises: …, configured to obtain, in response to no second delivery person being selected through the order combining mechanism, an order group that comprises the order; …, configured to determine a matching degree between the order group and each of the at least one candidate delivery person; …, configured to update the matching degree by reducing a corresponding matching degree between the order group and the first delivery person if the at least one candidate delivery person includes the first delivery person; and a second assignment unit, configured to assign, based on the updated matching degree, the order group to a corresponding second delivery person” in Claim 15, by defining “wherein the recall request comprises a recall reason, and wherein the second assignment module further comprises: …, configured to re-estimate, in response to the recall reason indicating a long shipping delay, a shipping time and an expected arrival time of the order; and …, configured to reassign, based on the re-estimated shipping time and the re-estimated expected arrival time, the order to the corresponding second delivery person” in Claim 16, by defining “wherein the second assignment module further comprises: …, configured to extend, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time, and to extend, in response to an interval between the expected arrival time and the current time being less than the preset threshold, the expected arrival time” in Claim 17, by defining “wherein the recall request comprises a recall reason, and wherein the second assignment module further comprises: …, configured to re-estimate, in response to the recall reason indicating a long shipping delay, a shipping time of the order; and …, configured to reassign, based on the re-estimated shipping time, the order to the corresponding second delivery person” in Claim 18, by defining “wherein the second assignment module further comprises: …, configured to extend, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time” in Claim 19, by defining “wherein the recall request comprises a recall reason, and wherein the second assignment module further comprises: …, configured to re-estimate, in response to the recall reason indicating a long shipping delay, an expected arrival time of the order; and …, configured to reassign, based on the re-estimated expected arrival time, the order to the corresponding second delivery person” in Claim 20, by defining “wherein the second assignment module further comprises: …, configured to extend, in response to an interval between the expected arrival time and a current time being less than a preset threshold, the expected arrival time” in Claim 21, and by defining “wherein the second assignment module is further configured to: in response to the order having been recalled N times, associate the order with a non-recallable attribute, and assign the order to an (N+1)th delivery person, wherein N is a maximum recall number, and is greater than or equal to 1” in Claim 22.
Step 2A, Prong 2: Claim 14-22 do not integrate the abstract idea into practical application. Claim 14 recites additional elements – “a first obtaining unit” and “a first assignment unit”, Claim 15 recites additional elements – “a second obtaining unit”, “a determination unit”, and “an update unit”, Claims 16, 18, and 20 recite additional elements – “an estimation unit” and “a third assignment unit”, and Claims 17, 19, and 21 recite an additional element – “an adjustment unit”. These additional elements amount to no more than mere instructions to apply the exception using generic computer components. The limitations of this dependent claim do not integrate an abstract idea into a practical application because individually or in combination, these additional elements do not impose any meaningful limits on a practicing the abstract idea and amount to no more than mere instructions to apply the exception using a generic computer component. (See MPEP 2106.05(f)).
Step 2B: Claims 14-22 do not amount to significantly more than the abstract idea because they do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform a process of allocating orders amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, these dependent claims are not patent eligible.
Claim 23 recites the following limitations:
… comprising: 
determining a first delivery person corresponding to an order; 
estimating a delivery efficiency indicator corresponding to a delivery of one or more orders previously performed by the first delivery person; and 
in response to the delivery efficiency indicator being higher than a preset delivery efficiency indicator threshold, associating the order with a recallable attribute, and assigning the order to the first delivery person.
Step 2A, Prong 1: The limitations for Claim 23 described above are processes that, under their broadest reasonable interpretation, cover concepts that involve commercial interactions. The limitations of determining, estimating, and associating and assigning the order to the delivery person are processes that, under their broadest reasonable interpretation, cover concepts that involve a commercial interaction. Therefore, other than reciting a generic computerized system, a generic database, and generic user devices, nothing in the claim elements preclude anything outside the grouping of “Certain Methods of Organizing Human Activity”. Accordingly, this claim recites an abstract idea.
Step 2A, Prong 2: This judicial exception is not integrated into a practical application. Claim 23 recites additional elements – “an electronic device, comprising a memory and a processor”, “wherein the memory is configured to store one or more computer instructions, and upon being executed by the processor, the one or more computer instructions perform an order assignment method”. The claim as a whole merely describes how to generally “apply” the concept of determining, estimating, and associating and assigning the order to the delivery person by using generic computer components. The claimed computer components are recited at high level of generality and merely invoked as a tool to perform an order allocation process. (See MPEP 2106.05(f)). Simply implementing the abstract idea on a generic computer component is not a practical application. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. This claim is directed to an abstract idea.
Step 2B: Claim 23 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer system to perform an order allocation process amount to no more than how to generally “apply” the exception using a generic computer component. (See MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As a result, this claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Droege; Jason (US PG Pub. No. 2016/0328669 A1; hereinafter "Droege") in view of O’Hare et al. (US PG Pub. No. 2018/0089608 A1; hereinafter "O’Hare").
Regarding Claim 1, Droege teaches an order assignment method, performable by a server (See Paragraph [0083] for a server), comprising: determining a first delivery person corresponding to an order (See “Based on such optimization operations, the optimization engine 170 can submit optimization results 171 to the scheduling engine 150 to enable the scheduling engine 150 to issue optimal delivery assignments 126 to delivery vehicles 190. In some examples, the scheduling engine 150 can issue a single delivery assignment 126 per delivery vehicle 190 per item request 187 …” in Paragraph [0041] wherein the “delivery vehicle 190” is considered to be the “first delivery person” and the “item request” is considered to be the “order”); and in response to the delivery efficiency indicator being higher than a preset delivery efficiency indicator threshold, associating the order with a recallable attribute, and assigning the order to the first delivery person (See “Based on a particular delivery vehicle's route and request load (e.g., vehicle A is currently en route to fulfill four item requests 187), the log manager 140 can classify delivery vehicles 190 as either available or unavailable (410). For example, scheduling data 152 may reveal a current time delta of a given delivery vehicle to fulfill a number of item requests 187 as being beyond a given threshold (e.g., 15 minutes). Based on the exceeded threshold, the log manager 140 may classify the given delivery vehicle as unavailable for optimization purposes. However, when a delivery request load exceeds a predetermined threshold (e.g., all time deltas for delivery vehicles 190 within a given region exceeding 10 minutes), the log manager 140 may reclassify one or more unavailable delivery vehicles 190 as available.” in Paragraph [0066]. It can be seen that the log manager 140 is capable of associating the order (e.g., item request) with a recallable attribute.).
Although Droege teaches estimating a delivery efficiency indicator corresponding to a delivery of ... orders ... performed by the first delivery person (See “In order to service the requests, the on-demand delivery system 100 can run an optimization technique to identify, based on location data, which delivery vehicle 190 is optimal for fulfilling each of the item requests 187 (230).” in Paragraph [0055]), Droege does not explicitly teach estimating a delivery efficiency indicator corresponding to a delivery of one or more orders previously performed by the first delivery person. However, O’Hare teaches estimating a delivery efficiency indicator corresponding to a delivery of one or more orders previously performed by the first delivery person (See “Upon identifying the available drivers, the driver assignment module 130 may be configured to determine location history data associated with the drivers. Location history data may indicate, for respective drivers, past delivery locations driven to and/or visited by the respective drivers on past delivery routes. For instance, the location history data associated with a driver may be stored in the service provider datastore(s) 140 and may be indexed by the driver identifier associated with the driver.” in Paragraph [0029] wherein the “past delivery locations driven to and/or visited by the respective drivers” is considered to be the “delivery of one or more orders previously performed by the first delivery person”, “For example, if a driver has previously driven to and/or visited a past delivery location, the driver assignment module 130 may estimate, for the driver, a faster route completion time associated with a delivery route that covers and/or includes the past delivery location than for a delivery route that does not cover and/or include the past delivery location. Thus, calculation of a driver's route completion time for a delivery route may be affected by whether the driver has previously driven to and/or visited a delivery location covered by the delivery route. In other words, the service provider server may determine that a driver will complete a route faster if he has previously driven to and/or visited a delivery location covered by the route.” in Paragraph [0031], and “According to certain embodiments, assignment of certain drivers to the delivery routes may be further based at least in part on efficiency data associated with the drivers. To this end, the efficiency module 132 may be configured to access or receive efficiency data associated with one or more of the identified drivers. In certain implementations, the efficiency data may be stored in the service provider datastore(s) 140 and indexed by driver identifiers associated with respective drivers. Furthermore, efficiency data associated with a driver may measure the ability of a driver to complete a typical route within a predetermined time period. For example, a typical route having an efficiency rating of 100% may include 150 parcels to be delivered within 10 hours. If a driver is able to only deliver 100 parcels in 10 hours, then the efficiency data of the driver may indicate the driver has a 67% efficiency. If the driver is able to deliver 200 parcels in 10 hours, then the efficiency data of the driver may indicate the driver has a 133% efficiency.” in Paragraph [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege to include estimating a delivery efficiency indicator corresponding to a delivery of one or more orders previously performed by the first delivery person, as taught by O’Hare, in order to determine that a driver is more likely to complete a route faster if he has previously driven to and/or visited a delivery location (See Paragraph [0009] of O’Hare).

Claim 12 is an apparatus claim corresponding to method Claim 1. All of the limitations in Claim 12 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 12 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, Droege teaches an order assignment apparatus, comprising (See “on-demand delivery system 100” for order assignment apparatus).
Claim 23 is system claim corresponding to method Claim 1. All of the limitations in Claim 23 are found reciting the same scopes of the respective limitations in Claim 1. Accordingly, Claim 23 is considered obvious (rejection) by the same rationales presented in the rejection of Claim 1, respectively set forth above. Additionally, Droege teaches an electronic device, comprising a memory and a processor, wherein the memory is configured to store one or more computer instructions, and upon being executed by the processor, the one or more computer instructions perform an order assignment method comprising (See “In one implementation, the computer system 700 includes processing resources 710, a main memory 720, a read-only memory (ROM) 730, a storage device 740, and a communication interface 750. The computer system 700 includes at least one processor 710 for processing information stored in the main memory 720, such as provided by a random access memory (RAM) or other dynamic storage device, for storing information and instructions which are executable by the processor 710. The main memory 720 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by the processor 710.” in Paragraph [0084]).
Claims 2-11 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Droege in view of O’Hare and ZWAKHALS et al. (US PG Pub. No. 2015/0046298 A1; hereinafter "ZWAKHALS").
Regarding Claim 2, Droege in view of O’Hare teaches all the limitations of Claim 1 as described above. Droege also teaches reassigning, in response to …, the order to a corresponding second delivery person (See “In certain implementations, the scheduling engine 150 can parse the optimization results 171 to issue reassignments 128 to delivery vehicles 190. These reassignments 128 can comprise an item request 187, assigned to a first optimal delivery vehicle, being reassigned to a second optimal delivery vehicle based on any number of factors… The scheduling engine 150 can issue a reassignment 128 of the initial item request 187 to the second optimal delivery vehicle accordingly.” in Paragraph [0042]).
Although Droege teaches reassigning the order to a corresponding second delivery person as described above, Droege in view of O’Hare does not explicitly teach “a recall request for the order received from the first delivery person”. However, ZWAKHALS teaches reassigning, in response to a recall request for the order received from the first delivery person, the order to a corresponding second delivery person (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay… If it is impractical to rearrange the stops (e.g., because rearrangement would involve excess travel distance or time), the server may remove one or more stops from the agent's schedule and reassign the removed stops to another agent, e.g., an agent scheduled to be near a removed stop at around the originally planned arrival time.” in Paragraph [0058] wherein the “delay input” is considered to be the “recall request”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege in view of O’Hare to include reassigning, in response to a recall request for the order received from the first delivery person, the order to the second delivery person, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 3, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1 & 2 as described above. Droege also teaches wherein reassigning the order to a second delivery person comprises: obtaining, based on a delivery address of the order, at least one candidate delivery person (See “In some examples, the optimization engine 170 may perform an optimization operation for each item request 187. Thus, a received item request 187 can trigger the optimization engine 170 to start an optimization operation based on location data 192 of the requesting user 185... Thus, in such examples, all such live item requests 187 in the request log 134 can be prioritized and assigned to delivery vehicles 190 periodically in accordance with optimization results 171.” in Paragraph [0040] wherein the “location data 192 of the requesting user 185” is considered to be the “delivery address of the order” and “In certain implementations, the scheduling engine 150 can parse the optimization results 171 to issue reassignments 128 to delivery vehicles 190. These reassignments 128 can comprise an item request 187, assigned to a first optimal delivery vehicle, being reassigned to a second optimal delivery vehicle based on any number of factors... Optimization results 171 for these additional item requests may indicate that the first optimal delivery vehicle is proximate to a location to fulfill one or more of the additional item requests... The scheduling engine 150 can issue a reassignment 128 of the initial item request 187 to the second optimal delivery vehicle accordingly.” in Paragraph [0042]); and designating, in response to a delivery person selected from the at least one candidate delivery person through an order combining mechanism can accept the order and is different from the first delivery person, the selected delivery person as the second delivery person (See “In certain implementations, the scheduling engine 150 can parse the optimization results 171 to issue reassignments 128 to delivery vehicles 190. These reassignments 128 can comprise an item request 187, assigned to a first optimal delivery vehicle, being reassigned to a second optimal delivery vehicle based on any number of factors… The scheduling engine 150 can issue a reassignment 128 of the initial item request 187 to the second optimal delivery vehicle accordingly.” in Paragraph [0042] and “In several examples, the delivery vehicles 190 … (e.g., the respective devices of the drivers of those vehicles) can submit confirmations 191 that indicate a commitment to the specified action.” in Paragraph [0043]).
Regarding Claim 4, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1, 2, and 3 as described above. Droege also teaches obtaining, in response to no second delivery person being selected through the order combining mechanism, an order group that comprises the order (See “The log manager 140 may further dynamically manage a request log 134 that can indicate, for example, item requests 187 that have been assigned and fulfilled, item requests 187 that have been assigned and not fulfilled, item requests that have not been assigned, an elapsed time for each request, and the like. As discussed above, the log manager 140 can further dynamically manage the inventory log 132, which can indicate live inventories for each delivery vehicle 190 in each given region.” in Paragraph [0039]); determining a matching degree between the order group and each of the at least one candidate delivery person (See “Thus, in accordance with some examples, the optimization engine 170 can receive availability data 141 from the vehicle classification list 139 to identify available delivery vehicles 190 to fulfill the item request 187. The optimization engine 170 can further perform a lookup in the inventory log 132 to identify matching delivery vehicles 190 that have the requisite inventory to fulfill the item request 187.” in Paragraph [0037]); updating the matching degree by reducing a corresponding matching degree between the order group and the first delivery person if the at least one candidate delivery person includes the first delivery person (See “In variations, the scheduling engine 150 can provide the log manager 140 with availability data 141 indicating delivery vehicles 190 that are currently en route to a respective delivery, or that have yet to be assigned. The log manager 140 can provide such updates 142 to the respective logs, which the log manager 140 dynamically maintains. For example, the log manager 140 can dynamically manage an assignment log 136 providing data regarding which delivery vehicles 190 are assigned to which item requests 187. The log manager 140 may further dynamically manage a request log 134 that can indicate, for example, item requests 187 that have been assigned and fulfilled, item requests 187 that have been assigned and not fulfilled, item requests that have not been assigned, an elapsed time for each request, and the like.” in Paragraph [0039]); and assigning, based on the updated matching degree, the order group to a corresponding second delivery person (See “In other examples, the optimization engine 170 can run optimizations periodically based on the request log 134. Thus, in such examples, all such live item requests 187 in the request log 134 can be prioritized and assigned to delivery vehicles 190 periodically in accordance with optimization results 171.” in Paragraph [0040] wherein it can be seen that the optimization engine is capable of assigning the order group to a corresponding second delivery person).
Regarding Claim 5, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1 and 2 as described above. Droege in view of O’Hare does not explicitly teach; however, ZWAKHALS teaches wherein the recall request comprises a recall reason (See Fig. 22 for a recall reason), and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, a shipping time and an expected arrival time of the order and reassigning, based on the re-estimated shipping time and the re-estimated expected arrival time, the order to the corresponding second delivery person (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery. For example, the delay may result in the agent being unable to reach a recipient during a time window in which the recipient is available for receiving delivery. The server 20 may attempt to rearrange the stops to correct this. If it is impractical to rearrange the stops (e.g., because rearrangement would involve excess travel distance or time), the server may remove one or more stops from the agent's schedule and reassign the removed stops to another agent, e.g., an agent scheduled to be near a removed stop at around the originally planned arrival time. FIG. 22 shows an example GUI 80 by which a delay start time and a delay end time are recorded, e.g., using a software clock or manual input, as previously discussed in connection with time-stamping. The GUI 80 also includes an option to specify a reason for the delay. The software may include predefined delay reasons organized by category such as leaving the depot (i.e., the loading location), vehicle breakdown, on route holdup, and customer site. For each delay category, the software may present a list of specific reasons from which the agent may choose an appropriate reason. For example, leaving the depot may include waiting for the product to be filled, waiting for the vehicle to be loaded, driver absent or late, vehicle unavailable, and weather conditions at the depot. The on route holdup category may include weather conditions, accidents, road closures, traffic, and driver breaks. The vehicle breakdown category may include a list of each vehicle type or a list of parts for each vehicle type. The customer site category may include weather conditions, open/close times, meal breaks, meetings, security checks, and waiting for vehicle access.” in Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege in view of O’Hare to include re-estimating shipping time and expected arrival time in response to the recall reason and reassigning the order to the second delivery person based on the estimated shipping time and expected arrival time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 6, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1, 2, and 5 as described above. Droege in view of O’Hare does not explicitly teach; however, ZWAKHALS teaches after re-estimating the shipping time and an expected arrival time of the order, extending, in response to an interval between the shipping time and a current time being less 10than a preset threshold, the shipping time; and extending, in response to an interval between the expected arrival time and the current time being less than the preset threshold, the expected arrival time (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery.” in Paragraph [0058] wherein it can be seen that the server 20 is capable of extending the shipping time and the expected arrival time.) 
Regarding Claim 7, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1 and 2 as described above. Droege in view of O’Hare does not explicitly teach; however, ZWAKHALS teaches wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, a shipping time of the order; and reassigning, based on the re-estimated shipping time, the order to the corresponding second delivery person (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery. For example, the delay may result in the agent being unable to reach a recipient during a time window in which the recipient is available for receiving delivery. The server 20 may attempt to rearrange the stops to correct this. If it is impractical to rearrange the stops (e.g., because rearrangement would involve excess travel distance or time), the server may remove one or more stops from the agent's schedule and reassign the removed stops to another agent, e.g., an agent scheduled to be near a removed stop at around the originally planned arrival time. FIG. 22 shows an example GUI 80 by which a delay start time and a delay end time are recorded, e.g., using a software clock or manual input, as previously discussed in connection with time-stamping. The GUI 80 also includes an option to specify a reason for the delay. The software may include predefined delay reasons organized by category such as leaving the depot (i.e., the loading location), vehicle breakdown, on route holdup, and customer site. For each delay category, the software may present a list of specific reasons from which the agent may choose an appropriate reason. For example, leaving the depot may include waiting for the product to be filled, waiting for the vehicle to be loaded, driver absent or late, vehicle unavailable, and weather conditions at the depot. The on route holdup category may include weather conditions, accidents, road closures, traffic, and driver breaks. The vehicle breakdown category may include a list of each vehicle type or a list of parts for each vehicle type. The customer site category may include weather conditions, open/close times, meal breaks, meetings, security checks, and waiting for vehicle access.” in Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege in view of O’Hare to include re-estimating shipping time and expected arrival time in response to the recall reason and reassigning the order to the second delivery person based on the estimated shipping time and expected arrival time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 8, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1, 2, and 7 as described above. Droege in view of O’Hare does not explicitly teach; however, ZWAKHALS teaches after re-estimating a shipping time of the order, extending, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery.” in Paragraph [0058] wherein it can be seen that the server 20 is capable of extending the shipping time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege in view of O’Hare to include extending, in response to an interval between the shipping time and a current time being less than a preset threshold, the shipping time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 9, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1 and 2 as described above. Droege in view of O’Hare does not explicitly teach; however, ZWAKHALS teaches wherein the recall request comprises a recall reason, and wherein reassigning the order to a corresponding second delivery person comprises: re-estimating, in response to the recall reason indicating a long shipping delay, an expected arrival time of the order; and reassigning, based on the re-estimated expected arrival time, the order to the corresponding second delivery person (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery. For example, the delay may result in the agent being unable to reach a recipient during a time window in which the recipient is available for receiving delivery. The server 20 may attempt to rearrange the stops to correct this. If it is impractical to rearrange the stops (e.g., because rearrangement would involve excess travel distance or time), the server may remove one or more stops from the agent's schedule and reassign the removed stops to another agent, e.g., an agent scheduled to be near a removed stop at around the originally planned arrival time. FIG. 22 shows an example GUI 80 by which a delay start time and a delay end time are recorded, e.g., using a software clock or manual input, as previously discussed in connection with time-stamping. The GUI 80 also includes an option to specify a reason for the delay. The software may include predefined delay reasons organized by category such as leaving the depot (i.e., the loading location), vehicle breakdown, on route holdup, and customer site. For each delay category, the software may present a list of specific reasons from which the agent may choose an appropriate reason. For example, leaving the depot may include waiting for the product to be filled, waiting for the vehicle to be loaded, driver absent or late, vehicle unavailable, and weather conditions at the depot. The on route holdup category may include weather conditions, accidents, road closures, traffic, and driver breaks. The vehicle breakdown category may include a list of each vehicle type or a list of parts for each vehicle type. The customer site category may include weather conditions, open/close times, meal breaks, meetings, security checks, and waiting for vehicle access.” in Paragraph [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege to include re-estimating shipping time and expected arrival time in response to the recall reason and reassigning the order to the second delivery person based on the estimated shipping time and expected arrival time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 10, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1, 2, and 9 as described above. Droege in view of O’Hare does not explicitly teach; however, ZWAKHALS teaches after re-estimating the expected arrival time of the order, extending, in response to an interval between the expected arrival time and a current time being less than a preset threshold, the expected arrival time (See “Another way in which the system 100 adjusts trip schedules is in response to travel delays. In an example embodiment, the software allows the agent to input a delay into the computer 14 for transmission to the server 20, where the schedule may be adjusted, e.g., by changing the arrival times of subsequent stops to account for the delay. The server 20 may determine whether the delay makes it impossible to perform a delivery.” in Paragraph [0058] wherein it can be seen that the server 20 is capable of extending the expected arrival time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the order allocation process of Droege in view of O’Hare to include extending, in response to an interval between the expected arrival time and a current time being less than a preset threshold, the expected arrival time, as taught by ZWAKHALS, in order to allow for significant schedule deviations and for tracking purposes (See Paragraphs [0002] & [0003] of ZWAKHALS).
Regarding Claim 11, Droege in view of O’Hare and ZWAKHALS teaches all the limitations of Claims 1 and 2 as described above. Droege also teaches in response to the order having being recalled N times, associating the order with a non-recallable attribute (See “Based on a particular delivery vehicle's route and request load (e.g., vehicle A is currently en route to fulfill four item requests 187), the log manager 140 can classify delivery vehicles 190 as either available or unavailable (410). For example, scheduling data 152 may reveal a current time delta of a given delivery vehicle to fulfill a number of item requests 187 as being beyond a given threshold (e.g., 15 minutes). Based on the exceeded threshold, the log manager 140 may classify the given delivery vehicle as unavailable for optimization purposes. However, when a delivery request load exceeds a predetermined threshold (e.g., all time deltas for delivery vehicles 190 within a given region exceeding 10 minutes), the log manager 140 may reclassify one or more unavailable delivery vehicles 190 as available.” in Paragraph [0066]. It can be seen that the log manager 140 is capable of associating the order (e.g., item request) with a non-recallable attribute.), and assigning the order to an (N+1)th delivery person, wherein N is a maximum recall number, and is greater than or equal to 1 (See “Accordingly, the scheduling engine 150 may run an optimization operation for newly available vehicles to potentially chain requests for a particular delivery vehicle or reassign a given request to a different delivery vehicle in order to service all requests in a most time-efficient manner.” in Paragraph [0069] and “Thus, delivery vehicles en route to fulfill requests (e.g., traveling to specified locations to deliver the inventory items) may be dynamically assigned to single or multiple requests based on the delivery vehicle's location, route, traffic data, inventory, and tracking and inventory data of other proximate delivery vehicles. Furthermore, the on-demand delivery system can dynamically schedule delivery vehicles to fulfill multiple requests in real time, and reassign requests to different delivery vehicles dynamically as well.” in Paragraph [0013] wherein the “different delivery vehicle” is considered to be the “(N+1)th delivery person, wherein N is a maximum recall number and is greater than or equal to 1”.).
Claims 13-22 are apparatus claims corresponding to method Claims 2-11. All of the limitations in Claims 13-22 are found reciting the same scopes of the respective limitations in Claims 2-11. Accordingly, Claims 13-22 are considered obvious (rejection) by the same rationales presented in the rejection of Claims 2-11, respectively set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYAR M KYU whose telephone number is (571)272-3419. The examiner can normally be reached Mon-Fri 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.M.K./Examiner, Art Unit 3628                                                                                                                                                                                                        
/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        7/27/2022